Title: To George Washington from Charles-Louis de Montesquieu, 15 May 1784
From: Montesquieu, Charles-Louis de Secondat, baron de La Brède et de
To: Washington, George



a Paris le 15 May 1784

Si mon Sang eut coulé, dans la guerre ou Votre Excellence assura dune maniere Si glorieuse la liberté de l’Amerique, je réclamerois avec plus de confiance les marques de l’association dont elle a décoré quelques Colonels francois.
j’appris en arrivant en france, que javois ete nommé Colonel en Second du Regiment de Bourbonnois, le 11 de novembre 1782. le vicomte de Rochambeau venoit detre nommé Colonel Commandant du Regiment de Saintonge, avant de passer à

celui de Royal auvergne. j’etois à cette epoque en Amerique: le Regiment de Bourbonnois y etoit encore. j’ai été porté Sur l’etat de larmée, et j’ai touché les apointements attaches à mon nouveau grade en Amerique, ainsi jai été réellement Colonel avant la fin de la guerre, et Si ma comission fut arrivée plus tot, j’aurois pu Servir encore dune maniere active jusques à la paix.
Si je Reclame aussi tard une grace à la quelle jattache beaucoup de prix, Votre Excellence n’en doit pas être Surprise. Ce nest qu’apres avoir vu les marques de l’ordre de Cincinnatus à des Colonels arrivés en Amerique à la fin de la derniere campagne, que j’ai pu esperer de l’obtenir moi même⟨.⟩ j’ai l’honneur d’etre assés connu de Votre Excellence pour qu’elle ne doutte pas du Respect, de ladmiration et Si jose le dire, du tendre attachement que je conservérai toujours pour elle.

Montesquieu


P.S. je Serai vraisemblablement a Bordeaux quand votre Excellence reçevra ma lettre et Si elle me fait lhonneur d’y repondre je la prie davoir la bonte de me faire adresser Sa response a Bordeaux.

